Exhibit Form of Lease, By and Between Amber Alert Safety Centers, Inc. and Emerald Holdings Group L.L.C. This Lease, dated the day of 2007. Parties Between Emerald Holdings Group L.L.C. 101 Roundhill Drive, Rockaway, NJ 07866 hereinafter referred to as the Landlord, and Amber Alert hereinafter referred to as the Tenant. WITNESSETH: That the Landlord hereby demises and leases unto the Tenant, and the Tenant hereby hires and takes from the Landlord for the term and upon the rentals hereinafter specified, the premises described as follows, situated in the Township of Rockaway, County of Morris and State of New Jersey. Premises A portion of 101 Roundhill Drive, Rockaway, NJ (second floor) measuring approximately 4,734 S.F. Term The term of this demise shall be for Five (5) years and Two (2) Months beginning November 1, 2007 and ending January 31, 2013. The rent for the demised term shall be Three Hundred Seventy-Three Thousand, One Hundred Ninety-Seven Dollars ($373,197.00). Rent The said rent is to be payable monthly in advance on the first day of each calendar month for the term hereof (62 Months), in installments as follows: Payment of Rent YEAR I: $5,917.50 per Month Starting on November 1, 2007 for period ending October 31, 2008. YEAR 2: $5,917.50 per Month Starting on November 1, 2008 for period ending October 31, 2009. YEAR 3: $6,016.12 per Month Starting on November 1, 2009 for period ending October 31, 2010. YEAR 4: $6,114.75 per Month Starting on November 1, 2010 for period ending October 31, 2011. YEAR 5: $6,114.75 per Month Starting on November 1, 2011 for period ending January 31, at the office of Emerald Holdings Group L.L.C. or as may be otherwise directed by the Landlord in writing. THE ABOVE LETTING IS UPON THE FOLLOWING CONDITIONS: First - The Landlord covenants that the Tenant, on paying the said rental and performing the covenants and conditions in this Lease contained, shall and may peaceably and quietly have, hold and enjoy the demised premises for the term aforesaid. Purpose and Usage Second - The Tenant covenants and agrees to use the demised premises as office space and agrees not to use or permit the premises to be used for any other purpose without the prior written consent of the Landlord endorsed hereon, which consent shall not be unreasonably withheld, conditioned or delayed. There will be no additional charges for Tenant to operate a small 24/7 call center. Default in Payment of Rent Abandonment of Premises Re-entry and reletting by Landlord Tenant Liable for Deficiency Lien of Landlord to Secure Performance Attorney's Fees Third.- The Tenant shall, without any previous demand therefore, pay to the Landlord, or its agent, the said rent at the times and in the manner above provided. In the event of the non-payment of said rent, or any installment thereof, at the times and in the manner provided, and if the same shall remain in default for ten days after becoming due, or if the Tenant shall be dispossessed for non-payment of rent, or if the leased premises shall be deserted or vacated, the Landlord or its agents shall have the right upon presenting the Tenant with a seven day notice and opportunity to cure, may enter the said premises as the agent of the Tenant, either by force or otherwise, without being liable for any prosecution or damages therefor, and may relet the premises as the agent of the Tenant, and receive the rent therefore, upon such teens as shall be satisfactory to the Landlord, and all rights of the Tenant to repossess the premises under this lease shall be forfeited. Such re-entry by the Landlord shall not operate to release the Tenant from any rent to be paid or covenants to be performed hereunder during the full term of this lease. For the purpose of reletting, the Landlord shall be authorized to make such repairs or alterations in or to the leased premises as may be necessary to place the same in good order and condition. The Tenant shall be liable to the Landlord for the cost of such repairs or alterations, and all expenses of such reletting. If the sum realized or to be realized front the reletting is insufficient to satisfy the monthly or term rent provided in this lease, the Landlord, at its option, may require the Tenant to pay such deficiency month by month, or may hold the Tenant in advance for the entire deficiency to be realized during the term of the reletting. The Tenant shall not be entitled to any surplus accruing as a result of the reletting. The Landlord is hereby authorized to exercise its rights as to any statutory lien or right of distrait' that may exist, on all personal property of the Tenant in or upon the demised premises, to secure payment of the rent and performance of the covenants and conditions of this lease. The Landlord shall have the right, as agent of the Tenant, to peaceably take possession of any furniture, fixtures or other personal property of the Tenant found in or about the premises, and sell the same at public or private sale and to apply the proceeds thereof to the payment of any monies becoming due under this lease, the Tenant hereby waiving the benefit of all laws exempting property from execution, levy and sale on distress or judgment. The Tenant agrees to pay, as additional rent, all reasonable attomey's fees and other expenses incurred by the Landlord in enforcing any of the obligations under this lease. Sub-letting and Assignment Fourth - Tenant shall have the right at any time to assign the lease or to sublease all or any portion of Tenant's Premises for all or a portion of the remaining Lease Term, to any unrelated entities with Landlord's prior written consent, which shall not be unreasonably withheld, conditioned or delayed. Tenant to have the right to assign the lease or sublease for all or part of the Premises to a related or affiliated company without the Landlord's right of approval provided that the assignee is of greater or equal financial worth. Condition of Premises, Repairs ACM Alterations and
